DETAILED ACTION
	The receipt is acknowledged of applicants’ election filed 04/20/2022; and IDS(s) filed: 03/10/2022, 01/18/2022, 12/03/2021, 11/29/2021, 10/19/2021, 09/24/2021, 07/28/2021, 07/06/2021, 07/01/2021, 06/25/2021, 04/27/2021, 03/11/2021, 12/18/2020, 12/01/2020, 11/04/2020, 10/16/2020, 08/28/2020.

	Claims 1, 10, 16, 25-27, 30, 34-35, 37-47 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1, 10, 16, 25-27, 30, 34, 39-47  in the reply filed on 04/22/2022 is acknowledged.

Claims 35, 37 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 16, 25-27, 30, 34, 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10.668,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims and the current claimed are directed to a common subject matter and the present claimed are covered by the issued claims as follows: composition comprising sirolimus in an amount ranging from about 1 wt% to about 10 wt% based on weight of the composition; sucrose acetate isobutyrate (SAIB) in an amount ranging from about 0.1 wt% to about 10 wt% based on weight of the composition; benzyl benzoate present in an amount ranging from about 30 wt% to about 60 wt% based on weight of the composition; ethanol in an amount ranging from about 1 wt% to about 10 wt% based on weight of the composition; polyethylene glycol (PEG) in an amount ranging from about 30 wt% to about 60 wt% based on weight of the composition; and vitamin E in an amount ranging up to 5 wt% based on weight of the composition. The issued claims anticipate the current claims.

Claims 1, 10, 16, 25-27, 30, 34, 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,682,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims and the current claimed are directed to a common subject matter and the present claimed are covered by the issued claims as follows: composition comprising sirolimus in an amount ranging from about 1 wt% to about 10 wt% based on weight of the composition; sucrose acetate isobutyrate (SAIB) in an amount ranging from about 0.1 wt% to about 10 wt% based on weight of the composition; benzyl benzoate present in an amount ranging from about 30 wt% to about 60 wt% based on weight of the composition; ethanol in an amount ranging from about 1 wt% to about 10 wt% based on weight of the composition; polyethylene glycol (PEG) in an amount ranging from about 30 wt% to about 60 wt% based on weight of the composition; and vitamin E in an amount ranging up to 5 wt% based on weight of the composition. The issued claims anticipate the current claims.

Claims 1, 10, 16, 25-27, 30, 34, 39-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,6,10,21-22 925-27 29-30,34 and 39-49 of copending Application No. 16/859,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and claimed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: composition comprising sirolimus in an amount ranging from about 1 wt% to about 10 wt% based on weight of the composition; sucrose acetate isobutyrate (SAIB) in an amount ranging from about 0.1 wt% to about 10 wt% based on weight of the composition; benzyl benzoate present in an amount ranging from about 30 wt% to about60 wt% based on weight of the composition; ethanol in an amount ranging from about 1 wt% to about 10 wt% based on weight of the composition; polyethylene glycol (PEG) in an amount ranging from about 30 wt% to about 60 wt% based on weight of the composition; and vitamin E in an amount ranging up to 5 wt% based on weight of the composition. The copending claims in the references application and the claims in the current application anticipate each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 depends on claim 1 that recites 0.5% to 5% SAIB, and claim 30 broadens the claimed amount of SAIB to 0.1% to 10%. Similarly, claim 1 recites 35% to 50% benzyl benzoate, and claim 30 that depends on claim 1 broadens the lower limit of benzyl benzoate by reciting 30% to 45%. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 16, 25-27, 30, 34, 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liversidge et al. (US 2006/0210638, currently cited in the PTO 892), Chen et al. (US 2005/0281879, currently cited on PTO 892), Li et al. (US 2010/0034801, IDS filed 08/28/2020) and Gibson et al. (US 2004/0101557, IDS filed 08/28/2020).

Applicant Claims 
Claim 1 is directed to a composition comprising:
sirolimus present in an amount ranging from about 1 wt% to about 5 wt%, based on weight of the composition;
sucrose acetate isobutyrate (SAIB) present in an amount ranging from about 0.5 wt% to about 5 wt%, based on weight of the composition;
benzyl benzoate present in an amount ranging from about 35 wt% to about 50 wt%, based on weight of the composition;
ethanol present in an amount ranging from about 1 wt% to about 10 wt%, based on weight of the composition;
polyethylene glycol (PEG) present in an amount ranging from about 40 wt% to about 50 wt%, based on weight of the composition; and
vitamin E in an amount ranging from about 0.01 wt% to about 5 wt%.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Liversidge teaches injectable depot formulation comprising sirolimus nanoparticles (abstract; ¶¶ 0034-0039; claim 2).  The depot formulation provides therapeutic level of the drug up to 1 year (¶ 0174). The depot formulation comprises polyethylene glycol (PEG), and PEG-vitamin E, all as surface stabilizers (¶ 0107; claim 11). The depot formulation comprises sirolimus in concentrations varying from about 99.5% to about 0.001%, from about 95% to about 0.1%, or from about 90% to about 0.5%, by weight, and at least one surface stabilizer in concertation varying from about 0.5% to about 99.999%, from about 5.0% to about 99.9%, or from about 10% to about 99.5% (¶¶ 0138, 0139).  Particularly, the reference teaches the formulation comprising 1-50% sirolimus, and 0.1-50% surface stabilizer (¶ 0150). Sirolimus is freely soluble in ethanol, and its commercial formulation comprises 1.5-2.5% ethanol (¶¶ 0007, 0024).  The formulation further comprises one or more non-toxic physiologically acceptable carriers, adjuvants, or vehicles. The compositions can be formulated for parenteral injection (e.g., intravenous, intramuscular, or subcutaneous), oral administration in solid, liquid, or aerosol form, vaginal, nasal, rectal, ocular, local (powders, ointments or drops), buccal, intracistenal, intraperitoneal, or topical administration (¶ 0061).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Liversidge teaches depo formulation comprising sirolimus and PEG, and suggested non-toxic physiologically acceptable carriers, adjuvants, or vehicles, the reference however does not explicitly teach specific acceptable carriers, adjuvants or vehicles, e.g. including the claimed benzyl benzoate and SAIB. While the reference teaches that sirolimus is soluble in ethanol and ethanol is used in commercial sirolimus formulations, the reference however does not exemplify composition comprises ethanol. While the reference teaches PGE-vitamin E, which reads on vitamin E, absent claiming specific form of vitamin E, the reference does not teach vitamin E per se. 
Chen is directed to excipients in drug delivery vehicles, and in particular in depot formulations for sustained delivery of beneficial agents including immunosuppressive agents. The injectable depot formulation comprises a vehicle comprising a bioerodible, biocompatible polymer, excipient and a water- immiscible solvent; and a beneficial agent dissolved or dispersed in the composition. The excipients modulate release rate and stabilize the beneficial agent, and offsetting effect of degradation of the polymer (abstract; ¶¶ 0013, 0014, 0028, 0091; claim 1). The bioerodible, biocompatible polymer taught include polyethylene glycol (¶ 0075; claim 28). The amount of bioerodible polymer is 5-90%, preferably 25-80%, and typically 35-75% (¶ 0079; claim 29). The excipient comprises an antioxidant, e.g. tocopherol, which is vitamin E (¶¶ 0016, 0037, 0072; claims 7-8). The amount of the excipient is between 0.01 and about 50% and preferably between 0.1-30% (¶ 0017, claim 9). The amount of the beneficial agent in the composition ranges from 0.1 to 50% and preferably from 2 to 20% and more often 2-10% (¶¶ 0023, 0098; claim 31). Water-immiscible solvents include benzyl benzoate and ethanol mixture in amount of 95-5% (¶¶ 0087, 0110; claims 17 and 18). 
Li teaches depot composition to deliver a bioactive substance in a controlled manner. The composition comprises: (a) a hydrophobic non-polymeric carrier material; (b) a water miscible biocompatible organic solvent that dissolves the hydrophobic non-polymeric material; (c) amphiphilic molecules. The composition has minimal phase separation, physical stability, desired release characteristics and long shelf life (abstract; ¶¶ 0007-0011). The amount of hydrophobic non-polymeric carrier material in the composition is from 5% and 99.5% (¶ 0040). Sucrose acetate isobutyrate (SAIB) is used as a preferred hydrophobic non- polymeric carrier material. SAIB can be mixed with different biocompatible solvents to result in a low viscosity solution that can be easily formulated with a bioactive substance (¶¶ 0024, 0025; claim 10). The bioactive substance can be rapamycin. The amount of the active substance is from 0.1-40% (¶¶ 0027, 0040; claim 15). Water miscible biocompatible organic solvent comprises hydrophilic solvents, e.g. ethanol, polyethylene glycol and combination thereof (¶¶ 0026; claim 12). The amount of the water miscible solvent in the composition is up to 50% (¶¶ 0026, 0040). The composition comprises additives such as antioxidant to stabilize the composition. Antioxidants includes vitamin E (tocopherol). The amount of additive is 1-25% (¶¶ 0035, 0040; claim 22).
Gibson teaches compositions suitable for in situ delivery of biologically active substances in a controlled fashion for medical use (abstract, ¶ 0015). The composition comprises high viscosity carrier material, biologically active agent, solvent and additives (¶¶ 0017-0019). The amount of high viscosity carrier in the composition is between 1-99.5% of the composition (¶ 0016). The high viscosity active material is sucrose acetate isobutyrate (SAIB) (¶ 0059). The solvent particularly includes ethanol, polyethylene glycol and benzyl benzoate (¶¶ 0077, 0078). The amount of the solvent in the composition is between 0.5-99.7 % (¶ 0082). The reference teaches polyethylene glycol 400 (¶¶ 0082, 0150, 0152). Active agents include immunosuppressant agents, antioxidants, vitamins such as vitamin E (¶¶ 0087, 0089, 0093, 0095). Active agents is present in amount from 0.1-90% of the composition. The concentration of active agent in the composition will depend on absorption, inactivation, and excretion rates of the drug as well as other factors known to those of skill in the art. Dosage values will vary with the severity of the condition to be alleviated. It is to be further understood that for any particular subject, specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the compositions (¶¶ 0097-0098). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide depot formulation comprising sirolimus that is freely soluble in ethanol, and PEG, PEG-vitamin E as stabilizer and other vehicles as taught by Liversidge, and add benzyl benzoate and ethanol taught by Chen, and replace PEG-vitamin E taught by Liversidge with vitamin E or further add vitamin E taught by Chen to the depot formulation. One would have been motivated to do so because Liversidge desired to stabilize the depot formulation and because Chen teaches depot formulation comprising PEG, benzyl benzoate, ethanol and vitamin E modulates release rate and stabilizes the beneficial agent including immunosuppressant, and offsetting effect of degradation of polymer in the formulation. One would reasonably expect formulating depot formulation comprising sirolimus, PEG, benzyl benzoate, ethanol, and vitamin E wherein the formulation modulates the release rate and stabilizes the sirolimus and does not degrade rapidly.
Further, one having ordinary skill in the art would have been motivated to add SAIB taught by any of Li or Gibson to the formulation taught by the combination of Liversidge and Chen because Li teaches composition comprising SAIB is suitable for depot formulation for controlled delivery of drugs including sirolimus and provides composition that has minimal phase separation, physical stability, desired release characteristics and long shelf life, and because Gibson teaches in situ drug formulation comprising SAIB provides controlled drug release formulations. One would reasonably expect formulating depot formulation comprising sirolimus, SAIB, benzyl benzoate, PEG, ethanol and vitamin E that delivers sirolimus in a controlled manner from the depot formulation to patient in need of such treatment while the formulation being stable and has long shelf life.
Regarding the claimed amount of sirolimus in the composition of 1-5% as claimed by claims 1 and 30, Liversidge teaches sirolimus in the composition from about 99.5% to about 0.001%, preferably from about 95% to about 0.1%, and typically from about 90% to about 0.5%, by weight, that all embrace the claimed amounts. Gibson further teaches the concentration of active agent in the composition will depend on absorption, inactivation, and excretion rates of the drug as well as other factors known to those of skill in the art. Dosage values will vary with the severity of the condition to be alleviated. It is to be further understood that for any particular subject, specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the compositions
Regarding the claimed amount of SAIB of 0.5-5% as claimed by claims 1 and 0.1-10% as claimed by claim 30, Li teaches 5-99.5% that embraces the claimed range.
Regarding the claimed amount of benzyl benzoate of 35-50% as claimed by claim 1, 30-45% as claimed by claims 10, 30-45% as claimed by claim 30, and 40-50% as claimed by claim 39, Chen teaches 5-95% solvents comprising benzyl benzoate and Gibson teaches 5-99.5% that all embrace the claimed amount. 
Regarding the claimed amount of ethanol of 1-10% as claimed by claims 1 and 30, 1-7% as claimed by claim 16, and 3-10% as claimed by claim 40, Chen teaches 5-95%, Li teaches up to 50% and Gibson teaches 5-99.7% that all overlaps with the claimed amount. 
Regarding the claimed amount of PEG of 40-50% as claimed by claims 1 and 30, Liversidge teaches 10-99.5%, Chen teaches 35-75%, Li teaches up to 50% and Gibson teaches 5-99.7% that embrace the claimed amount.
Regarding the claimed amount of vitamin E from 1 to about 0.01-5% as claimed by claim 1, from about 0.1 to about 5% as claimed by claim 25, from about 0.5 to about 2% as claimed by claims 26 and 30, and from about 0.02 to about 0.09 as claimed by claim 47, Chen teaches 0.1-30%, and Li teaches 1-25% that all embrace the claimed amounts. Note the term about of the claims, in particular claim 47 that can be rounded up to from about 0.02 to about 0.1% that is taught by Chen. 
Regarding the ratio of SAIB to vitamin E of from 0.5 to 10 as claimed by claim 27, the cited references teaches amounts embrace the claimed amounts of each ingredients, and are expected to form ratio embracing the claimed ratio. 
Regarding PEG-400 claimed by claim 30, it is taught by Gibson.
Regarding the limitation that the composition is pharmaceutically acceptable composition as claimed by claim 34, all the cited references teach pharmaceutically acceptable composition.
Regarding the range of ratios of SAIB to vitamin E from about 60:1 to about 1:2, from about 10:1 to about 1:1.8, from about 5:1 to about 1:1.5, and from about 2:1 to about 1:1.5, as claimed by claims 41, 42, 43, and 44, respectively, the cited references teaches amounts embrace the claimed amounts of each ingredients, and are expected to form ratio embracing the claimed range of ratios. 
Regarding density of the composition as claimed by claim 45 and viscosity of the composition as claimed by claim 46, the combination of the cited references teaches the instantly claimed composition comprising all the claimed ingredients in the claimed amount, and viscosity and density would have been an intrinsic property expected from the prior art references in combination. Li and Gibson use SAIB that is known viscosity increasing agent in the claimed amount and expected to provide the viscosity of composition comprising the same elements in overlapping amounts.  
Regarding the all the claimed amounts of the claimed ingredients, the amounts taught by the cited references either overlaps with the claimed amounts or embrace the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./